Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 11/23/2021.
Claims 4 and 10 have been cancelled.
Claims 1-3 and 5-9 are presented for examination. 
Allowable Subject Matter
Claims 1-3 and 5-9 are allowed.
	The invention pertains to selecting a plurality of vehicles to form a group of vehicles and causing them to display advertisement cooperatively.
	The prior art of record teaches:
	Endo (	JP 2013089096) discloses the advertisement information transmitting unit can transmit the advertisement information to a plurality of vehicles that can be present in a specific area on the basis of vehicle information acquired by the vehicle information acquiring unit. When a plurality of vehicles which have acquired the same advertisement information exist in a specific area, the display part of each of the plurality of vehicles can display an image of the advertisement toward the outside of the vehicle by the display mode to be displayed in conjunction with each other based on the same advertisement information)(paragraph 0007).

	Jung (2018/038545) teaches the terminal of this embodiment may manipulate the first and second display units to display different parts of a single image or content. For 
	Amla et al. (2014/0040016) teaches dynamically changing targeted advertising content is dispatched wirelessly in real time via a cellular network from a remote web portal to a plurality of vehicles, and ads are displayed on a digital display mounted in a rear window of the vehicles. Vehicles communicate wirelessly to the web portal their geographic location, and cameras are used to record the effect of the ads on viewers in following vehicles. Ads are changed based upon criteria established by advertisers, changing vehicle geographic locations, and changing conditions such as areas, times of day, traffic on roads, and profiles of viewers.
	Morrow (2008/0134955) discloses identifying a leading vehicle (100) from a set of vehicles, and marking the vehicle (100) with a lead vehicle indicator. A rear vehicle is identified from the vehicles, and is marked with a rear vehicle indicator. An intermediate vehicle (102) is identified from the vehicles and is marked with an intermediate vehicle indicator. The vehicles are oriented in a convoy such that the vehicle (100) maintains a lead position in the convoy, the rear vehicle maintains the last position within the convoy, and the vehicle (102) maintains a position between the lead and rear vehicles.
	Sasaki (JP 2019125189 A) discloses a vehicle display device that can display information useful for traveling to at least one of a driver riding on a host vehicle and a driver riding on another vehicle. A display device for a vehicle includes at least one of information indicating how the operation of the vehicle is controlled and information resulting from the vehicle that may affect a traveling state of the vehicle. A display unit 
	 Wiedemann (DE 102017218786-A1) teaches methods for coordinately displaying information by a plurality of vehicles, each vehicle having a display visible from outside the vehicle, comprising: detecting that the position of the vehicles meets a predefined criterion; In response to the detecting: Determining an information partition indicating which part of the information to display is to be displayed by a respective vehicle, wherein the determining is dependent on the position of the vehicles relative to one another; displaying the information by the vehicles according to the determined information partition.
	The references alone or in combination fail to teach the following limitations of independent claims 1 and 5, which recite “detect a change in circumstances caused by an entrance of another vehicle between two vehicles among the second plurality of vehicles or the departure of one or more vehicles; notify the second plurality of vehicles that the second plurality of vehicles will be dissolved; and change a mode of display of the advertisement displayed by the second plurality of vehicles when the change in the circumstances is detected, so as to instruct the second plurality of vehicles to stop the display of the cooperatively displayed advertisement” 

Point of contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688